 

Exhibit 10.69

 

SECOND AMENDMENT TO OFFICE LEASE

 

This Second Amendment to Office Lease (this “Second Amendment”) is entered into
effective as of October 1, 2020 (the “Effective Date”) by and between DRAWBRIDGE
PACIFIC CENTER, LLC, a Delaware limited liability company (“Landlord”) and
COLLECTORS UNIVERSE, INC., a Delaware corporation (“Tenant”) with reference to
the recitals set forth below.

 

RECITALS

 

A. Tenant and Landlord’s predecessor-in-interest PACIFIC CENTER OWNER, LLC, a
Delaware limited liability company were parties to that certain Lease dated as
of February 2, 2017, as amended by that certain First Amendment to Lease dated
as of June 15, 2017 (collectively as amended, the “Original Lease”) whereby
Tenant leases from Landlord approximately sixty-two thousand seven hundred
fifty-five (62,755) square feet known as Suites 150 and 250 (the “Original
Premises”) within the building located at 1610 East St. Andrew Place, Santa Ana,
California 92705 and known as the Pacific Center (the “Building”).

 

B. The Lease Term of the Original Lease is scheduled to expire on September 30,
2028.

 

C. Tenant desires to expand the Original Premises by leasing an additional
approximately sixty-two thousand eight hundred seventy (62,870) square feet of
rentable area, as shown on Exhibit A attached hereto (the “Expansion Premises”).

 

D. The parties desire to amend the Original Lease to memorialize the foregoing
and to further modify the Original Lease only as set forth in this Second
Amendment.

 

AGREEMENT

 

NOW THEREFORE, based on the foregoing recitals, the truth and accuracy of which
are hereby confirmed by the parties, and for and in consideration of the mutual
promises and covenants hereinafter set forth, the parties agree as follows:

 

1. Meaning of Terms. Except as otherwise set forth herein, all capitalized terms
used in this Amendment shall have the meanings stated in the Original Lease.

 

2. Lease of Expansion Premises. Landlord leases to Tenant and Tenant leases from
Landlord the Expansion Premises under the terms and conditions set forth in the
Original Lease as specifically modified by this Second Amendment. Landlord shall
endeavor to deliver the Expansion Premises to Tenant (the “Delivery Date”) on or
before October 1, 2020; however, Landlord’s failure to deliver the Expansion
Premises on or before such date shall not subject Landlord to any liability
therefor, nor shall such failure affect the validity of this Lease or, except as
provided below, change the Lease Expiration Date. If, despite said efforts,
Landlord is unable to deliver possession by the Expansion Rent Commencement Date
(as defined below), Tenant shall not be obligated to pay Rent with respect to
the Expansion Premises until Landlord delivers possession of the Expansion
Premises. If Landlord is unable to deliver possession by October 30, 2020, then
Tenant may elect to void this Second Amendment by providing Landlord with
written notice of such election at any time on or before November 13, 2020. In
the event that Tenant elects to void this Second Amendment in accordance with
the terms of this paragraph, then upon Landlord’s receipt of Tenant’s notice of
such election, the expansion of the Premises and all other modifications of the
Original Lease as set forth in this Second Amendment, shall be void, Landlord
shall immediately return to Tenant the Increased Deposit (as defined in
Paragraph 2.5 of this Second Amendment), and the Original Lease shall continue
in full force and effect. Tenant shall provide Landlord with updated proof of
insurance covering both the Original Premises and Expansion Premises on or
before the Delivery Date as a condition to Landlord delivering the Expansion
Premises to Tenant, the failure of which shall not extend the Expansion Rent
Commencement Date or excuse Tenant’s obligation to pay Rent.

 

 

 

 

2.1 Condition of the Expansion Premises. Landlord shall deliver, and Tenant
hereby agrees to accept, the Expansion Premises (including all improvements,
furniture, fixtures, equipment, and telephone and data cabling contained within
the Premises as of the Effective Date) in its “as-is” and “where-is” condition
with all faults and Tenant hereby acknowledges that Landlord shall not be
obligated to provide or pay for any improvement work, remodeling or
refurbishment, or services related to the improvement of the Expansion Premises.
Tenant’s acceptance of possession of the Expansion Premises constitutes Tenant’s
acknowledgment that the Expansion Premises and Project are acceptable and in the
condition required by this Second Amendment. Tenant acknowledges that Landlord
has made no representation or warranty regarding the condition of the Expansion
Premises. Tenant shall pay all costs and expenses associated with or arising out
of the Expansion Premises. Additionally, Tenant acknowledges that it has been
occupying the Original Premises prior to the Effective Date and that Tenant
continues to accept the Original Premises in its current “as is” condition as of
the Effective Date. Prior to commencing any construction or modification of the
Expansion Premises, Tenant shall obtain Landlord’s prior written consent in
accordance with Article 8 of the Original Lease and shall procure all necessary
governmental permits and approvals. Prior to Tenant commencing business in the
Expansion Premises, Tenant shall use best efforts to obtain a certificate of
occupancy and any other governmental permits and licenses required for Tenant to
use and occupy the Expansion Premises, and deliver a copy of each to Landlord.
Tenant shall have any separately metered utilities and service contracts placed
into Tenant’s name and Tenant shall be responsible for paying all utilities
servicing the Expansion Premises from and after the Delivery Date. Landlord and
Tenant stipulate and agree that the Expansion Premise contains 62,870 rentable
square feet for all purposes of the Lease (as amended) and is not subject to
remeasurement. Notwithstanding anything set forth herein or in the Original
Lease to the contrary, Tenant may access, use, and operate from, the Original
Premises and the Expansion Premises at all times, without interruption, 24 hours
per day, seven days per week, in conformity with the Lease requirements.

 

2.2 Pass-through Connecting Original Premises and Expansion Premises. Effective
as of the Delivery Date, Tenant may install a door connecting the Original
Premises and the Expansion Premises, in the location and as depicted in the
plans attached here to as Exhibit B. Such installation shall be at Tenant’s sole
cost and expense and Landlord’s approval of the foregoing shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all Laws.

 

2.3 Lease Term for the Expansion Premises. The Lease Term for the Expansion
Premises shall commence on the Effective Date, be conterminous with the Original
Lease Term, and expire on the Lease Expiration Date as set forth in the Original
Lease unless earlier terminated or extended pursuant to the terms of the Lease.

 

2.3.1 Option Term. Notwithstanding anything set forth herein or in the Original
Lease to the contrary, Tenant’s Option Right set forth in Article 2.2 of the
Original Lease shall apply to the entire Premises (as expanded), and in no event
shall the Option Right be construed to apply to either the Original Premises or
the Expansion Premises alone.

 

2.3.2 Right to Lease. Notwithstanding anything set forth herein or in the
Original Lease to the contrary, Article 1.4 of the Original Lease “Right to
Lease” is hereby deleted in its entirety.

 

2.4 Base Rent for the Expansion Premises. Base Rent for the Expansion Premises
shall be due and payable on the same terms as Base Rent for the Original
Premises, except that commencing on November 1, 2020 (the “Expansion Rent
Commencement Date”), Base Rent for the Expansion Premises shall be in the
amounts as set forth in the table below. For the avoidance of doubt, there is no
Base Rent payable from the Delivery Date through October 31, 2020. Except for
the changes to Base Rent and Tenant’s Share provided herein, Tenant’s obligation
to pay Additional Rent, utilities and any other charges required to be paid by
Tenant shall continue in accordance with the Original Lease.

 

Months 

Expansion
Premises
Square Footage

   Base Rent
PSF/MO   Monthly Installment
of Base Rent  11/1/20 to 11/30/20   31,435*  $0.00   $0.00  12/1/20 to 10/31/21 
 31,435*  $0.89   $27,977.15  11/1/21 to 10/31/22   31,435*  $0.92   $28,816.46 
11/1/22 to 10/31/23   47,153*  $1.50   $70,729.50  11/1/23 to 10/31/24 
 62,870   $1.91   $120,081.70  11/1/24 to 10/31/25   62,870   $1.97  
$123,684.15  11/1/25 to 10/31/26   62,870   $2.03   $127,394.68  11/1/26 to
10/31/27   62,870   $2.09   $131,216.52  11/1/27 to 9/30/28   62,870   $2.15  
$135,153.01 

 

*provided that Tenant is not in Default of any of Tenant’s obligations, Tenant’s
Base Rent for the Expansion Premises applicable to the first thirty-six (36)
months following the Expansion Premises Rent Commencement Date (representing
November 1, 2020 through October 31, 2023 as set forth above) shall be
calculated on the reduced rentable square footage amounts set forth in the table
above. In the event of a Tenant Default, Tenant’s Base Rent obligations
applicable to such thirty-six (36) months of the shall be calculated on the full
Expansion Premises rentable square footage of 62,870 and any Base Rent
previously abated shall be immediately due and payable by Tenant to Landlord.
Notwithstanding anything herein to the contrary, Tenant’s Share of Direct
Expenses shall be calculated on the full Expansion Premises rentable square
footage of 62,870 and Tenant shall pay all other amounts due under the Lease
during any period of Base Rent abatement, including without limitation,
Additional Rent.

 

2

 

 

2.5 Tenant’s Share. Effective as of the Expansion Rent Commencement Date,
Tenant’s Share, as set forth in the Section 5 of the Summary of Basic Lease
Information of the Original Lease shall be increased from thirty and sixty-one
hundredths percent (30.61%) to sixty-one and twenty-eight hundredths percent
(61.28%) based on 125,625 rentable square footage of the Premises (as expanded)
and 205,004 rentable square footage of the Building. Notwithstanding anything
herein to the contrary, commencing on the Delivery Date, Tenant shall be
responsible for all utilities and building services attributable to the
Expansion Premises.

 

2.5.1 Parking. Effective as of the Expansion Rent Commencement Date, Tenant’s
Parking set forth in the Section 8 of the Summary of Basic Lease Information of
the Original Lease is hereby revised to provide Tenant an additional 377
unreserved parking passes such that Tenant shall be apportioned Five and 3/100
(5.3) unreserved parking passes for every 1,000 rentable square feet of the
Premises (as expanded), which equals six hundred sixty-seven (667) unreserved
parking passes based upon the Premises containing 62,755 rentable square feet
and the Expansion Premises containing 62,870 rentable square feet of space, as
depicted on Exhibit C attached hereto. All such parking passes shall be utilized
subject to applicable Laws and pursuant to the terms of Article 28 of the
Original Lease.

 

2.6 Deposit for the Expansion Premises. Concurrently with Tenant’s execution of
this Second Amendment, Tenant shall deposit with Landlord a cash sum in an
amount equal to Forty-Two Thousand Two Hundred Fifty Five Dollars ($42,255.00)
(the “Increased Deposit”) which shall become part of the Security Deposit as
required by Article 21 of the Original Lease. The total Security Deposit set
forth in Section 7 of the Summary of Basic Lease Information of the Original
Lease is hereby revised to One Hundred Sixty-Nine Thousand Twenty and 00/100
Dollars ($169,020.00). Notwithstanding anything to the contrary in Article 21 of
the Original Lease, Tenant may request a reduction of the Security Deposit by
written notice to Landlord at any time following the date that is sixty (60)
days prior to the First Adjustment Date (as defined below) and, provided Tenant
is not then in Default and has not previously been in Default under this Lease
as of December 1, 2023 (the “First Adjustment Date”), then Landlord shall apply
Eighty-Four Thousand Five Hundred Ten and 00/100 Dollars ($84,510.00) of the
Security Deposit amount against the Base Rent then payable by Tenant for
December, 2023. Furthermore, Tenant may request a reduction of the Security
Deposit by written notice to Landlord at any time following the date that is
sixty (60) days prior to the Second Adjustment Date (as defined below) and
provided Tenant is not then in Default and has not previously been in Default
under this Lease as of December 1, 2026 (the “Second Adjustment Date”), then
Landlord shall apply Eighty-Four Thousand Five Hundred Ten and 00/100 Dollars
($84,510.00) representing the balance of the Security Deposit against the Base
Rent then payable by Tenant for December 2026. There shall be no reduction in
the Security Deposit if Tenant is in Default on or at any time prior to such
applicable Adjustment Date, as the case may be. Except as provided in this
Section 2.5, Landlord shall continue to hold the Security Deposit as increased
herein in accordance with Article 21 of the Original Lease.

 

2.7 Signs. Effective as of the Delivery Date, Tenant shall have the exclusive
right to install one (1) building top sign on the Expansion Premises, directly
above the main entrance to the Expansion Premises, identifying Tenant and/or any
of its subsidiaries or business names (the “Expansion Premises Sign”).
Notwithstanding the foregoing, Tenant shall not be entitled to install the
Expansion Premises Sign if: (a) Tenant has previously assigned its interest in
this Lease (except in connection with a Permitted Non-Transfer), (b) Tenant has
previously sublet any portion of the Expansion Premises (except in connection
with a Permitted Non-Transfer), or (c) Tenant is in Default under this Lease.
Furthermore, Tenant’s right to install the Expansion Premises Sign is expressly
subject to and contingent upon Tenant receiving the approval and consent to the
Expansion Premises Sign from the City of Santa Ana, California, its
architectural review board (if applicable), any other applicable governmental or
quasi-governmental governmental agency and any architectural review committee
under any covenants, conditions and restrictions recorded against the Project.
Tenant, at its sole cost and expense, shall obtain all other necessary building
permits, zoning, regulatory and other approvals in connection with the Expansion
Premises Sign. All costs of approval, consent, design, installation, supervision
of installation, wiring, maintaining, repairing and removing the Expansion
Premises Sign will be at Tenant’s sole cost and expense. Tenant shall submit to
Landlord reasonably detailed drawings of its proposed Expansion Premises Sign,
including without limitation, the size, material, shape, location, coloring and
lettering for review and approval by Landlord. The Expansion Premises Sign shall
be subject to (i) Landlord’s prior review and written approval thereof, (ii) the
terms, conditions and restrictions of any recorded covenants, conditions and
restrictions encumbering the Project and/or the Expansion Premises and shall
conform to the Building sign criteria and Project sign criteria, if any, and the
other reasonable standards of design and motif established by Landlord for the
exterior of the Expansion Premises and/or the Project. Tenant shall reimburse
Landlord for any reasonable out-of-pocket costs associated with Landlord’s
review and supervision as hereinbefore provided including, but not limited to,
engineers and other professional consultants. Tenant will be solely responsible
for any damage to the Expansion Premises Sign and any damage that the
installation, maintenance, repair or removal thereof may cause to the Expansion
Premises or the Project. Tenant agrees upon the expiration date or sooner
termination of this Lease, upon Landlord’s request, to remove the Expansion
Premises Sign and restore any damage to the Expansion Premises and the Project
at Tenant’s expense. In addition, Landlord shall have the right to remove the
Expansion Premises Sign at Tenant’s sole cost and expense, if, at any time
during the Lease Term: (i) Tenant assigns this Lease (except in connection with
a Permitted Non-Transfer), (ii) Tenant sublets any portion of the Premises
(except in connection with a Permitted Non-Transfer), or (iii) Tenant is in
Default under this Lease.

 

3

 

 

2.8 Contingency. Notwithstanding anything to the contrary contained in this
Agreement, the parties acknowledge that Landlord is currently negotiating a
termination of lease and surrender of the Expansion Premises from an existing
tenant (“Existing Tenant”) who currently leases the Expansion Premises. The
expansion as set forth in this Second Amendment, is contingent upon the
execution of such termination of lease, and Landlord receiving possession of the
Expansion Premises from the Existing Tenant on or before September 25, 2020
(“Termination Date”). If, for whatever reason, Landlord has not received
possession of the Expansion Premises by the Termination Date, then Landlord may
elect to void this Second Amendment by providing Tenant with written notice of
such election at any time prior to the date that is ten (10) business days
following the Termination Date. In the event that Landlord elects to void this
Second Amendment in accordance with the terms of this paragraph, then upon
Tenant’s receipt of Landlord’s notice of such election, the expansion of the
Premises and all other modifications of the Original Lease as set forth in this
Second Amendment, shall be void, Landlord shall immediately return to Tenant the
Increased Deposit, and the Original Lease shall continue in full force and
effect.

 

3. Tenant Improvements.

 

3.1 Tenant Improvement Allowance. Provided the Tenant is not then in Default
under the terms of this Lease, and subject to Landlord’s Lump Sum Payment Option
set forth in Section 3.3 below the Landlord will make available to the Tenant
for the construction of Tenant’s leasehold improvements in the Expansion
Premises, subject to the Landlord’s consent to Tenant’s plans pursuant to
Article 8 of the Original Lease, a maximum amount of the sum of Two Million One
Hundred Thirty-Eight Thousand Two Hundred Sixty-Four and 28/100s Dollars
($2,138,264.28) (the “Tenant Improvement Allowance”), to be applied towards all
hard and soft costs associated with any alterations, additions, installations,
changes, improvements, and/or other renovation to the Expansion Premises,
including but not limited to actual construction costs, architectural, design,
and engineering fees, and compensation for Tenant’s project manager or other
consultants (“Tenant Improvements”). If the costs for the Tenant Improvements
exceeds the Tenant Improvement Allowance, Tenant shall bear and pay the cost of
such excess. If the actual cost of the Tenant Improvements is less than the
Tenant Improvement Allowance, Tenant may use the balance of the unused Tenant
Improvement Allowance to pay out-of-pocket costs actually incurred by Tenant in
connection with Tenant’s installation of its furniture, fixtures, equipment,
telephone and data cabling, installation costs and moving costs and/or as a
credit towards Base Rent.

 

3.2 Disbursement of Allowance. The Tenant Improvement Allowance shall be made
available to Tenant on the Delivery Date at which time the Tenant shall be
entitled and it is Tenant’s intent to draw upon the Tenant Improvement Allowance
to fully offset Base Rent on a monthly basis, starting from the Expansion Rent
Commencement Date without any required notice to Landlord, until such Tenant
Improvement Allowance is fully utilized. However, should Tenant want to utilize
the Tenant Improvement Allowance other than to offset Base Rent, Tenant must
provide at least sixty (60) days’ written notice directing Landlord to apply a
portion of the Tenant Improvement Allowance to reimburse for Tenant
Improvements. If any amount is paid in a lump sum pursuant to Section 3.2 or
Section 3.3, such amount will reduce the Tenant Improvement Allowance available
to offset Base Rent or Tenant Improvements. Tenant must request any unused
Tenant Improvement Allowance on or before May 1, 2027 (the “Draw Period”), time
being of the essence. If Tenant fails to timely give Landlord a written request
for the application of any unused Tenant Improvement Allowance prior to the
expiration of the Draw Period, then Landlord shall credit such balance to the
payment of Base Rent next coming due. If Tenant’s request is for reimbursement,
then such request must include reasonable supporting documentation that Tenant
has paid for the Tenant Improvements and/or out-of-pocket costs actually
incurred by Tenant in connection fixturizing and furnishing of the Premises,
including, but not limited to, (A) paid invoices from Tenant’s contractor and
suppliers for labor rendered and materials delivered to the Premises; (B)
properly executed unconditional waiver and release on final payment forms of
mechanics lien releases from Tenant’s contractor and suppliers, and (C) such
other information that may be reasonably requested by Landlord. Landlord shall
have no obligation to pay the Tenant Improvement Allowance (or provide a Base
Rent credit) if any Default exists at the time of requesting the Tenant
Improvement Allowance or at the time such installment is to be paid. The payment
of the Tenant Improvement Allowance is personal to the Tenant and may only be
collected if the Tenant occupies the entire Expansion Premises as of the date of
the Tenant Improvement Allowance request.

 

4

 

 

3.3 Lump Sum Buyout. Notwithstanding anything to the contrary contained in the
Lease or this Second Amendment, Landlord shall have the option (the “Lump Sum
Payment Option”) by written notice to Tenant of such exercise (the “Lump Sum
Payment Option Notice”) to pay to Tenant all or any portion of any unused Tenant
Improvement Allowance that would be payable to Tenant in a lump sum payment (the
“Lump Sum Payment”). If Landlord elects its Lump Sum Payment Option, the Lump
Sum Payment shall be made, at Landlord’s election (a) within thirty (30) days of
Tenant’s receipt of the Lump Sum Payment Option Notice, or (b) on the closing
date of any financing or sale of the Building by Landlord (the date of such
payment is hereinafter referred to as the “Lump Sum Payment Date”), provided
that the Lump Sum Payment Date shall be no later than ninety (90) days after
Landlord provides Tenant with the Lump Sum Payment Option Notice. If Landlord
fails to pay the Lump Sum Payment by the Lump Sum Payment Date or the financing
or sale transaction for the Building, if applicable, expires or is terminated or
deemed null and void for any reason, Landlord’s exercise of the Lump Sum Payment
Option shall be deemed null and void and of no further force or effect and the
Lump Sum Payment, if theretofore paid by Landlord to Tenant, shall promptly be
returned by Tenant to Landlord. If Landlord exercises its Lump Sum Payment
Option in accordance with the above, Landlord may, in its sole discretion,
prepare an estoppel certificate that documents the effect of Landlord’s exercise
of the Lump Sum Payment Option and sets forth the amount of Tenant Improvement
Allowance remaining (if any) following the Lump Sum Payment. A copy of the
estoppel certificate shall be sent to Tenant and Tenant shall execute and return
the estoppel certificate to Landlord within ten (10) business days thereafter,
but Landlord’s otherwise valid exercise of the Lump Sum Payment Option shall be
fully effective whether or not the estoppel certificate is executed.

 

4. California Civil Code Section 1938. Pursuant to Section 1938 of the
California Civil Code, Landlord hereby advises Tenant that as of the date of
this Second Amendment, the Expansion Premises has not undergone inspection by a
Certified Access Specialist (a “CASp”) during the Landlord’s ownership of the
Building, nor, to Landlord’s actual knowledge (without any duty of inquiry,
prior to Landlord’s ownership of the Building. Further, pursuant to Section 1938
of the California Civil Code, Landlord notifies Tenant of the following: A
Certified Access Specialist (CASp) can inspect the Expansion Premises and
determine whether the Expansion Premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the Expansion Premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the Expansion Premises for the occupancy or potential
occupancy of the lessee or tenant, if requested by the lessee or tenant. The
parties shall mutually agree on the arrangements for the time and manner of any
such CASp inspection, the payment of the costs and fees for the CASp inspection
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Expansion Premises.
Therefore and notwithstanding anything to the contrary contained in the Original
Lease, Landlord and Tenant agree that (a) Tenant may, at its option and at its
sole cost, cause a CASp to inspect the Expansion Premises and determine whether
the Expansion Premises complies with all of the applicable construction-related
accessibility standards under California law, (b) the parties shall mutually
coordinate and reasonably approve of the timing of any such CASp inspection so
that Landlord may, at its option, have a representative present during such
inspection, (c) Tenant shall be solely responsible for the cost of any repairs
necessary to correct violations of construction-related accessibility standards
within the Expansion Premises, any and all such alterations and repairs to be
performed in accordance with this Second Amendment, and (d) if anything done by
or for Tenant in its use or occupancy of the Expansion Premises shall require
repairs to the Building to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such repairs.

 

5. Inducement Recapture. Any agreement for free or abated Rent or other charges,
or for the giving or paying by Landlord to or for Tenant of any cash or other
bonus, inducement or consideration for Tenant’s entering into this Lease, or any
improvement or moving allowances, all of which concessions are hereinafter
referred to as “Inducement Provisions”, shall be deemed conditioned upon
Tenant’s full and faithful performance of all of the terms, covenants and
conditions of this Lease. In the event of a Default by Tenant under the terms of
the Lease that results in termination of the Lease, then as a part of Landlord’s
recovery (but only to the extent recovery of such Inducement Provisions is not a
double recovery with respect to its recovery of leasehold damages), Landlord
shall be entitled to the recovery of the then unamortized remaining balance of
the Inducement Provisions (such amortization being calculated on a straight line
basis over the entire Lease Term and such balance being determined as of the
date of Tenant’s default). The acceptance by Landlord of rent or the cure of the
breach or default which initiated the operation of this paragraph shall not be
deemed a waiver by Landlord of the provisions of this paragraph unless
specifically so stated in writing by Landlord at the time of such acceptance.

 

5

 

 

6. Notice Address. Landlord’s notice and contact address pursuant to Section 10
of the Summary of Basic Lease Information of the Original Lease is updated as
follows:

 

Landlord’s Address: DRAWBRIDGE PACIFIC CENTER, LLC   Three Embarcadero Center,  
Suite 2310   San Francisco, CA 94111   Attention: Mike Embree   Facsimile: (415)
391-4430   Email:     membree@drawbridgerealty.com       with a copy to:      
The Opus Law Firm   662 Encinitas Blvd, Suite 248   Encinitas, CA 92024  
Attention: Justin White, Esq.   Email justin@opus.attorney

 

7. No Default. Tenant hereby represents and warrants to Landlord that, as of the
date of this Second Amendment, to Tenant’s actual knowledge, Tenant is in full
compliance with all material terms, covenants and conditions of the Original
Lease and neither Tenant nor Landlord is in Default under the Original Lease (as
amended by this Second Amendment). For purposes of this Second Amendment, the
phrase “Tenant’s actual knowledge” refers exclusively to matters within the
current actual (as opposed to constructive) knowledge of Joe Wallace, without
duty of inquiry or investigation, and in no event shall Joe Wallace have any
personal liability therefor.

 

8. Brokers. Landlord and Tenant each represents to the other that it has had no
dealings with any real estate broker, agent, or finder in connection with the
negotiation of this Second Amendment except Lee & Associates representing Tenant
and CBRE representing Landlord (the “Brokers”), and that they know of no other
real estate broker, agent, or finder who is entitled to a commission or finder’s
fee in connection with this Second Amendment. Each party shall indemnify,
protect, defend, and hold harmless the other party against all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including
reasonable attorney fees) for any leasing commission, finder’s fee, or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any real estate broker, agent, or finder other than the
Brokers. The terms of this Section will survive the expiration or earlier
termination of the Lease Term.

 

9. Attachments. The Exhibits, schedules and other instruments (if any) attached
hereto are hereby incorporated herein by this reference.

 

10. Severability, Integration and Modification. If any provision of this Second
Amendment is held invalid or unenforceable by any court of final jurisdiction,
it is the intent of the parties that all other provisions of this Second
Amendment be construed to remain fully valid, enforceable and binding on the
parties. Upon the mutual execution and delivery of this Second Amendment, all
references to the “Lease” shall mean the Original Lease (as amended) as further
modified by this Second Amendment and all references to the “Premises” shall
mean the Original Premises plus the Expansion Premises. In the event of any
conflict between the Original Lease and this Second Amendment, the terms of this
Second Amendment shall control. All of the terms and conditions of the Original
Lease shall remain in full force and except as expressly modified by this Second
Amendment and no further modification shall not be effective unless it is in
writing and executed by Landlord and Tenant.

 

11. Counterparts, Signatures, Representations and Warranties. This Second
Amendment may be executed by the parties in one or more counterparts, which
counterparts when taken together shall constitute one whole and singular
original document. Each person signing this Second Amendment represents and
warrants that he or she has the requisite power and authority to execute this
Second Amendment on behalf of their respective party, and that there is no other
agreement or understanding between the parties except as set forth herein.
Facsimile or electronic signatures shall have the same force and effect as an
original ink signature to the extent permitted by law and subject to
verification by the parties.

 

THE SUBMISSION OF THIS SECOND AMENDMENT FOR EXAMINATION OR SIGNATURE BY TENANT
IS NOT A COMMITMENT BY LANDLORD OR ITS AGENTS TO RESERVE THE EXPANSION PREMISES
OR TO LEASE THE EXPANSION PREMISES TO TENANT. THIS SECOND AMENDMENT SHALL BECOME
EFFECTIVE AND LEGALLY BINDING ONLY UPON FULL EXECUTION AND DELIVERY BY BOTH
LANDLORD AND TENANT. UNTIL LANDLORD DELIVERS A FULLY EXECUTED COUNTERPART HEREOF
TO TENANT, LANDLORD HAS THE RIGHT TO OFFER AND TO LEASE THE EXPANSION PREMISES
TO ANY OTHER PERSON TO THE EXCLUSION OF TENANT.

 

Signatures appear on the following page.

 

6

 

 

IN WITNESS WHEREOF, this Second Amendment has been executed as of the day and
year first above written.

 

“Tenant” “Landlord”     COLLECTORS UNIVERSE, INC., DRAWBRIDGE PACIFIC CENTER,
LLC, a Delaware corporation a Delaware limited liability company     By:
                                       By:                           Name:    
Name:   Title:     Title:  

 



7

 